Exhibit 99.2 4th Quarter Earnings Call PPL Corporation February 14, 2013 © PPL Corporation 2013 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2013 3 2012 Earnings Results, Operational Overview and 2013 Earnings Forecast Segment Results and Financial Overview Q&A W. H. Spence P. A. Farr Agenda © PPL Corporation 2013 4 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Strong Earnings Results © PPL Corporation 2013 5 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2013 Earnings Forecast Segment 2012A (Ongoing) 2013E Midpoint Kentucky Regulated U.K. Regulated PA Regulated Supply Corporate and Other Total © PPL Corporation 2013 6 •LG&E and KU rate case –Awarded 10.25% ROE for both base rates and ECR mechanism •Delivered on Midlands integration –Operational performance exceeded expectations •PPL Electric Utilities rate case –Awarded 10.4% ROE for both base rates and DSIC mechanism •Identified causes of Susquehanna turbine blade cracking –Plans in place for long-term solution –Margin impact reduced through effective portfolio management 2012 Operational Overview © PPL Corporation 2013 7 •Implement planned long-term solution to address Susquehanna turbine blade cracking –Restore operational performance to historical levels •RIIO-ED1 Fast-Track –Acceleration of price control review for DNOs with well-justified business plans –Fast-track settlement concludes up to nine months ahead of the standard timetable •Establish DSIC mechanism for PPL Electric Utilities –Accelerates recovery of ~$700 million in distribution capex related to system reliability improvements over 5 years –Expected to take effect May 1, 2013 •Improve earned ROEs at regulated utilities 2013 Objectives © PPL Corporation 2013 Change Kentucky Regulated U.K. Regulated Pennsylvania Regulated Supply Total 8 Q4 2012 Q4 2011 Change Kentucky Regulated U.K. Regulated Pennsylvania Regulated Supply Total Ongoing Earnings Overview Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 9 Year-to-Date 2011 EPS - Ongoing Earnings Gross margins O&M Depreciation Income taxes and other Dilution Total 2012 EPS - Ongoing Earnings Kentucky Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 10 Year-to-Date 2011 EPS - Ongoing Earnings 4 additional months of Midlands(1) Utility revenue Depreciation Income taxes and other Effect of exchange rates Dilution Total 2012 EPS - Ongoing Earnings U.K. Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. (1)Includes interest expense from the 2011 equity units. © PPL Corporation 2013 11 Year-to-Date 2011 EPS - Ongoing Earnings Gross delivery margins O&M Depreciation Income taxes and other Dilution Total 2012 EPS - Ongoing Earnings Pennsylvania Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 12 Year-to-Date 2011 EPS - Ongoing Earnings East energy margins West energy margins O&M Depreciation Income taxes and other Dilution Total 2012 EPS - Ongoing Earnings Supply Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 13 2012A to 2013E Earnings Walk Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. (1)Earnings from ongoing operations. Margins: $0.20 O&M:($0.04) Revenue:$0.22 O&M:($0.07) Depr.:($0.05) Other:$0.02 Margins:$0.10 Depr.:($0.02) Margins:($0.17) O&M:($0.05) Depr.:($0.02) Other:($0.02) KY Reg:($0.02) U.K. Reg: ($0.06) PA Reg:($0.01) Supply:($0.02) © PPL Corporation 2013 14 U.K. Regulated Segment Modeling Parameters - Ongoing Earnings Notes:See Appendix for the reconciliation of 2012 earnings from ongoing operations to reported earnings. (1)Modeling parameters for 2013 and 2014 only. Modeling 2015 and beyond will be dependent on final RIIO-ED1 proposals. (2)Assumes exchange rate of $1.58/GBP. (3)Mid-point of 2013 earnings forecast. ($ in millions) EEI Bkg_inside2 © PPL Corporation 2012142012A 2013E and 2014EUtility Energy-related Business $2,tility Revenues increase by 3.5% plus inflation (U.K. RPI) plus incentives Energy-related Business revenues are flat–O&M Expense 416 O&M expense increases by 7.5% plus inflation in 2013 and at inflation in 2014–Pension Expense23Pension expense is about £20 million for both 2013 and 2014–Depreciation Expense 279 Depreciation expense increases at about 11% per annum– Real Estate Taxes Energy-related Business Expense eal Estate Taxes and Energy-related Business expense are flat–Interest Expense421Interest Expense relatively flat except £380 million of index-linked debt increasesat inflation and £400 million new debt issuance in Fall 2013; debt associated with2011 Equity Units to be remarketed at prevailing rates in Q2 2014–Income Taxes 223 Effective tax rate about 22% per annum -2012 Ongoing Earnings $6962013 Estimated Ongoing Earnings $stimated Ongoing Earnings $825 - $875 Income Taxes U.K. RegulatedSegmentOngoing Earnings Revenues Operation andMaintenance(excluding pension)Pension ExpenseDepreciation Expense Real Estate Taxesplus Energy-relatedBusiness ExpenseInterest Expense1U.K. Regulated SegmentModeling Parameters – Ongoing EarningsNotes: See Appendix for the reconciliation of 2012 earnings from ongoing operations to reported earnings.(1) Modeling parameters for 2013 and 2014 only. Modeling 2015 and beyond will be dependent on final RIIO-ED1 proposals.(2) Assumes exchange rate of $1.58/GBP.(3) Mid-point of 2013 earnings forecast.($ in millions)(3)(1)(2) © PPL Corporation 2013 15 Free Cash Flow before Dividends (Millions of Dollars) Note:Free Cash Flow forecast updated on an annual basis. Reconciliation of Cash from Operations to Free Cash Flow before Dividends (Millions of dollars) Free Cash Flow before Dividends Free Cash Flow before DividendsReconciliation of Cash from Free Cash Flow before Operations to Free Cash Flow Dividends before Dividends(Millions of Dollars) (Millions of dollars)$314 ($456) ($1,774) ($2,000) ($1,500) ($1,000) ($500) $0 $500 $1,000 $1,500 $2,Cash from Operations $ 2,507 $ 2,716 $ 2,563Increase ( Decrease) in cash due to: Capital Expenditures (2,555) (3,105) (4,464) Sale of Assets 381 Other Investing Activities - Net ( 19) (67) 127Free Cash Flow before Dividends $ 314 $ (456) $ (1,774)2(1) Actual Actual ForecastNote: Free Cash Flow forecast updated on an annual basis.© PPL Corporation 2012 15 © PPL Corporation 2013 16 A significant rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Based on mid-point of forecast.Annualized dividend based on 2/14/2013 announced increase. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. $/Share Annualized Dividend Profile 2.1% Dividend Increase © PPL Corporation 2013 17 Appendix © PPL Corporation 2013 18 P U.K. Electricity Distribution Price Control Review Schedule RIIO-ED1 Timetable Provisional Timing Milestone September 2012 Publication of Strategy Consultation February 2013 Publication of Strategy Decision July 2013 DNOs submit business plans October 2013 Initial Assessment and publication of Fast-Track Proposals February 2014 Publication of Fast-Track Decision March 2014 Business plan resubmitted (non-fast-track) July 2014 Publication of Initial Proposals Consultation for non-fast-tracked companies November 2014 Publication of Final Proposals for non-fast-tracked companies December 2014 Issue statutory consultation on new license conditions April 1, 2015 New price control period commences Source:Ofgem Strategy Consultation for RIIO-ED1, September 2012 Completed P © PPL Corporation 2013 19 (1)Represents a non-GAAP financial measure. (2)Represents net income attributable to PPL Shareowners. U.K. Regulated Segment Modeling: Reconciliation of 2012 Earnings ($ in millions) U. K. Regulated Segment Modeling: Reconciliation of 2012 Earnings ($ in millions)Ongoing Special ReportedEarnings Items EarningsUtility revenues $ 2,192 (1) $ 97 $ 2,289Energy-related businesses 47 47Total operating revenues 2,239 (1) 97 2,336Other operation and maintenance 439 439Depreciation 279 279Taxes, other than income 147 147Energy- related businesses 34 34Total operating expenses 899 - 899Other Income (Expense) - net - (1) (51) (51)Interest Expense 421 421Income Taxes 223 (1) (70) 153WPD Midlands acquisition-related adjustments, net of tax - (1) (9) (9)$ 696 (1) $ 107 $ 803 (2)(1) Represents a non-GAAP financial measure. (2) Represents net income attributable to PPL Shareowners. © PPL Corporation 2012 19 © PPL Corporation 2013 20 Note:Total includes Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. Regulated Volume Variances © PPL Corporation 2013 21 Enhancing Value Through Active Hedging Capacity revenues are expected to be $590 million and $560 million for 2013 and 2014, respectively. As of December 31, 2012 (1) Represents expected sales of Supply segment based on current business plan assumptions. (2) The 2014 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from2014 power prices at the 5th and 95th percentile confidence levels. Enhancing Value Through Active Hedging2aseload Expected Generation(1) (Million MWhs) 51.4 50.4 East 43.0 41.8 West 8.4 8.6 Current Hedges (%) 94-98% 58-62% East 99-101% 61-65% West 76-80% 47-51% Average Hedged Price (Energy Only) ($/ MWh) (2) East $47-48 $40-42 West $44-46 $44-46 Current Coal Hedges (%) 100% 77% East 100% 67% West 100% 100% Average Hedged Consumed Coal Price (Delivered $/Ton) East $79-81 $78-83 West $24-29 $25-31 Intermediate/Peaking Expected Generation(1) (Million MWhs) 8.5 8.4 Current Hedges (%) 14% 0%Capacity revenues are expected to be $590 million and $560 million for 2013 and 2014, respectively.As of December 31, 2012(1) Represents expected sales of Supply segment based on current business plan assumptions. (2) The 2014 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2014 power prices at the 5th and 95th percentile confidence levels. © PPL Corporation 2012 21 © PPL Corporation 2013 22 24-hour average. NYMEX and TZ6NNY forward gas prices on 12/31/2012. Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. Market Prices Market Prices© PPL Corporation 2$44 $45 $31 $32 $37 $38 $30 $36 $21 $27 $26 $32 $3.54 $4.03 $3.83 $4.22 11.4 10.7 $187.49 $173.85 88% 89% PJM On-Peak Off-Peak (Per M W D) EQA HEAT RAT E(3) TZ6NNY PJM MARKET CAPACITY PRICES AT C(1) NYMEX GAS(2) Mid-Columbia On-Peak Off-Peak AT C(1) ELECTRIC (1) 24-hour average. (2) NYMEX and TZ6NNY forward gas prices on 12/31/2012. (3) Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. © PPL Corporation 2013 23 ($ in billions) Note:Corporate and Other capital expenditures average approximately $50 million per year. (1)Figures based on assumed exchange rate of $1.58 / GBP. (2)Expect between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. Operating Segment Capital Expenditures Lower capital expenditures provide additional financial flexibility © PPL Corporation 2013 24 ($ in billions) (1)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization.Represents Regulatory Asset Value (RAV) for WPD. (2)Figures based on assumed exchange rate of $1.58 / GBP. 2013E - 2017E Regulatory Asset Base(1) CAGR:7.7% Projected Regulated Rate Base Growth © PPL Corporation 2013 25 Note:As of December 31, 2012 (1)Excludes $1.15 billion of junior subordinated notes due 2018 that are a component of PPL’s 2010 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2013 is not successful. (2)Excludes $978 million of junior subordinated notes due 2019 that are a component of PPL’s 2011 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2014 is not successful. (3)Bonds defeased in substance in 2008 by depositing sufficient funds with the trustee. (4)Includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015 either for (a) purchase and remarketing by a remarketing dealer or (b) repurchase by PPL Energy Supply. Debt Maturities Debt Maturities(Millions)2$0 (1) (2)PPL Capital Funding $0 $0 $ 0 $0 LG&E and KU Energy (Holding Co LKE) 0 0 ouisville Gas & Electric 0 0 entucky Utilities 0 0 (3) PPL Electric Utilities 0 10 (4)PPL Energy Supply Total $751 $328 $1,317 $828 $118 © PPL Corporation 2012 25 © PPL Corporation 2013 26 Note:As of December 31, 2012 •Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 9% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. Liquidity Profile Liquidity ProfileInstitution Facility Expiration Date Total Facility (Millions) Letters of Credit Outstanding & Commercial Paper Backstop (Millions) Drawn (Millions) Availability (Millions) PPL Energy Supply Syndicated Credit Facility Letter of Credit Facility Uncommitted Letter of Credit Facilities Nov-2017 Mar-2013 $ 3,$ 3,400 $$671 $0 0 0 $0 $2,$2,lectric Utilities Syndicated Credit Facility Asset-backed Credit Facility Oct-2017 Sep-2013 $ 300 100 $ 400 $1 0 $1 $0 0 $0 $299 100 $399 Louisville Gas & Electric Syndicated Credit Facility Nov-2017 $ 500 $ 55 $ 0 $445 Kentucky Utilities Syndicated Credit Facility Letter of Credit Facility Nov-2017 Apr-2014 $ 400 198 $ 598 $ 70 198 $268 $ 0 0 $0 $330 0 $yndicated Credit Facility WPD (South West) Syndicated Credit Facility WPD (East Midlands) Syndicated Credit Facility WPD (West Midlands) Syndicated Credit Facility Uncommitted Credit Facilities Dec-2016 Jan-2017 Apr-2016 Apr-2016 £ £ 1,139 £0 0 0 0 4 £4 ££105 ££1,030 © PPL Corporation 2012 26 © PPL Corporation 2013 27 Estimated Shares Outstanding (1)Projected average common shares outstanding include the issuance of common stock to satisfy the 2012 forward equity sale, the DRIP and compensation-related stock requirements and the conversion of the PPL Capital Funding equity units in 2013 and 2014. Average Common Shares Outstanding(1) (in millions) For the year ended: December 31, 2013 December 31, 2014 December 31, 2015 © PPL Corporation 2013 28 Reconciliation of Fourth Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of Fourth Quarter Earnings from Ongoing Operations to Reported EarningsOther asset impairments Acquisition-related adjustments: WPD Midlands Separation benefits Change in U. K. tax rate Line loss adjustment Total Special Items Reported Earnings* Foreign currency-related economic hedges Other: Impairments: Special Items: Adjusted energy-related economic activity, net Earnings from Ongoing Operations Quarter Ending December 31, 2012 (Millions of Dollars, After-Tax) $ 44 (15) (15) $ 29 Regulated Kentucky $ $ 172 (5) (2) 1 74 68 240 Regulated U. K. $ 37 $ 37 Regulated Pennsylvania $ $ 39 15 (1) 14 53 Supply $ $ 292 15 (5) (16) (2) 1 74 67 359 Total Acquisition-related adjustments: WPD Midlands Separation benefits Other acquisition-related costs Montana hydroelectric litigation Windfall profits tax litigation Counterparty bankruptcy Wholesale supply cost reimbursement Total Special Items Other: Reported Earnings* Adjusted energy-related economic activity, net Foreign currency-related economic hedges Earnings from Ongoing Operations Special Items: Quarter Ending December 31, 2011 Kentucky Regulated $ 36 $ 36 $ $ 164 (3) (7) (21) (39) (70) 94 Regulated U. K. $ 58 $ 58 Regulated Pennsylvania $ $ (6) 4 upply $ $ 410 69 (3) (7) (21) 47 (39) (6) 4 44 454 Total * Represents net income attributable to PPL Shareowners© PPL Corporation 2012 28 © PPL Corporation 2013 29 Reconciliation of Fourth Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of Fourth Quarter Earnings from Ongoing Operations to Reported Earnings(Per Share - Diluted) Kentucky U. K. Pennsylvania Quarter Ending December 31, 2012 Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ 0.08 $ 0.29 $ 0.05 $ 0.07 $ 0.49 Special Items: Adjusted energy-related economic activity, net 0.02 0.02 Foreign currency-related economic hedges (0.01) (0.01) Impairments: Other asset impairments (0.03) (0.03) Other: Line loss adjustment 0.13 0.13 Total Special Items (0.03) 0.12 0.02 0.11 Reported Earnings $ 0.05 $ 0.41 $ 0.05 $ 0.09 $ 0.60 Kentucky U. K. Pennsylvania Quarter Ending December 31, 2011 Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ 0.06 $ 0.28 $ 0.10 $ 0.27 $ 0.71 Special Items: Adjusted energy-related economic activity, net 0.11 0.11 Acquisition-related adjustments: WPD Midlands Separation benefits (0.01) (0.01) Other acquisition-related costs (0.04) (0.04) Other: Montana hydroelectric litigation 0.08 0.08 Windfall profits tax litigation (0.07) (0.07) Counterparty bankruptcy (0.01) (0.01) Wholesale supply cost reimbursement 0.01 0.01 Total Special Items (0.12) 0.19 0.07 Reported Earnings $ 0.06 $ 0.16 $ 0.10 $ 0.46 $ 0.78© PPL Corporation 2012 29 © PPL Corporation 2013 30 Reconciliation of Year-to-Date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year-to-Date Earnings from OngoingOperations to Reported EarningsYear-to-date December 31, 2012 (Millions of Dollars, After-Tax) Regulated Kentucky Regulated U. K. Regulated Pennsylvania Supply Total Special Items: Earnings from Ongoing Operations $ 193 $ 696 $ 132 $ 396 $ 1,417 Adjusted energy-related economic activity, net 38 38 Foreign currency-related economic hedges (33) (33) Impairments: Adjustments - nuclear decommissioning trust investments 2 2 Other asset impairments (15) (1) (16) Acquisition-related adjustments: W PD Midlands Separation benefits (11) (11) Other acquisition- related adjustments 2 2 LKE Net operating loss carryforward and other tax-related adjustments Other: 4 4 LKE discontinued operations (5) (5) Change in U.K. tax rate 75 75 Counterparty bankruptcy (6) (6) Wholesale supply cost reimbursement 1 1 Ash basin leak remediation adjustment 1 1 Coal contract modification payments (17) (17) Line loss adjustment Total Special Items (16) 74 eported Earnings* $ 177 $ 803 $ 132 $ 414 $ 1,526Year-to- date December 31, 2011Earnings from Ongoing OperationsSpecial Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Impairments:Emission allowances Renewable energy creditsAcquisition- related adjustments: W PD Midlands 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains Hedge ineffectivenessU. K. stamp duty tax Separation benefits Other acquisition- related adjustments LKE Sale of certain non-core generation facilities Other: Montana hydroelectric litigation Litigation settlement - spent nuclear fuel storage Change in U.K. tax rate Windfall profits tax litigation Counterparty bankruptcy Wholesale supply cost reimbursementTotal Special ItemsReported Earnings*Kentucky Regulated $ 22011$ 221U. K. Regulated $ 482 5(30) (38) 38 (9) (21) (75) (57) 69(39) (157) $ 325 Pennsylvania Regulated $ 173$ 173Supply $ 63472(1) (3) (2) 45 33(6) 4 142$ 776Total$ 1,50973 5(1) (3) (30) (38) 38 (9) (21) (75) (57) (2) 45 33 69(39) (6) 4 (14) $ 1,495 * Represents net income attributable to PPL Shareowners © PPL Corporation 2012 30 © PPL Corporation 2013 31 Reconciliation of Year-to-Date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year-to-Date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year-to-Date Earnings from Ongoing Operations to Reported Earnings (Per Share - Diluted) Kentucky U. K. Pennsylvania Year-to- date December 31, 2012 Regulated Regulated Regulated Supply Total Special Items: Earnings from Ongoing Operations $ 0.33 $ 1.19 $ 0.22 $ 0.68 $ 2.42 Adjusted energy-related economic activity, net 0.07 0.07 Foreign currency-related economic hedges (0.06) (0.06) Impairments: Other asset impairments (0.03) (0.03) Acquisition-related adjustments: WPD Midlands Separation benefits (0.02) (0.02) LKE Net operating loss carryforward and other tax-related adjustments 0.01 0.01 Other: LKE discontinued operations (0.01) (0.01) Change in U.K. tax rate 0.13 0.13 Counterparty bankruptcy (0.01) (0.01) Coal contract modification payments (0.03) (0.03) Line loss adjustment 0.13 0.13 Total Special Items (0.03) 0.18 0.03 0.18 Reported Earnings $ 0.30 $ 1.37 $ 0.22 $ 0.71 $ 2.60 Kentucky U. K. Pennsylvania Year-to- date December 31, 2011 Regulated Regulated Regulated Supply TotalSpecial Items: Earnings from Ongoing Operations $ 0.40 $ 0.87 $ 0.31 $ 1.15 $ 2.73 Adjusted energy-related economic activity, net 0.12 0.12 Foreign currency-related economic hedges 0.01 0.01 Impairments: Renewable energy credits (0.01) (0.01) Acquisition-related adjustments: WPD Midlands 2011 Bridge Facility costs (0.05) (0.05) Foreign currency loss on 2011 Bridge Facility (0.07) (0.07) Net hedge gains 0.07 0.07 Hedge ineffectiveness (0.02) (0.02) U. K. stamp duty tax (0.04) (0.04) Separation benefits (0.13) (0.13) Other acquisition- related adjustments (0.10) (0.10) Other: Montana hydroelectric litigation 0.08 0.08 Litigation settlement-spent nuclear fuel storage 0.06 0.06 Change in U.K. tax rate 0.12 0.12 Windfall profits tax litigation (0.07) (0.07) Counterparty bankruptcy (0.01) (0.01) Wholesale supply cost reimbursement 0.01 0.01 Total Special Items (0.28) 0.25 (0.03) Reported Earnings $ 0.40 $ 0.59 $ 0.31 $ 1.40 $ 2.70© PPL Corporation 2012 31 © PPL Corporation 2013 32 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from OngoingOperations to Reported Earnings(Per Share - Diluted) Forecast Actual High 2013 Low 2arnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Sales of assets: $ 2.50 $ 2.25 $ 2.42 0.07(0.06) $ 2.73 0.120.01 $ 3.13 (0.27) Maine hydroelectric generation business Emission allowances Renewable energy credits Other asset impairments WPD Midlands Impairments: Acquisition-related adjustments: (0.03) (0.01) 0.03 (0.02) 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains Hedge ineffectiveness U.K. stamp duty tax Separation benefits Other acquisition-related adjustments LKE (0.02) (0.05) (0.07) 0.07 (0.02) (0.04) (0.13) (0.10) Monetization of certain full-requirement sales contracts Sale of certain non- core generation facilities Discontinued cash flow hedges and ineffectiveness Reduction of credit facility2010 Bridge Facility costs Other acquisition-related adjustments Net operating loss carryforward and other tax-related adjustments Other: 0.01 (0.29) (0.14) (0.06) (0.01) (0.12) (0.05) Montana hydroelectric litigation LKE discontinued operations Health care reform - tax impact Litigation settlement - spent nuclear fuel storage Change in U. K. tax rate Windfall profits tax litigation Counterparty bankruptcy Wholesale supply cost reimbursement Coal contract modification payments Line loss adjustment Total Special Items Reported Earnings $ 2.50 $ 2.25 (0.01) 0.13(0.01) (0.03) 0.13 0.18 $ 2.60 0.08 0.06 0.12 (0.07) (0.01) 0.01 (0.03) $ 2.70 (0.08) (0.02) 0.04 0.03 (0.96) $ 2.17© PPL Corporation 2012 32 © PPL Corporation 2013 33 Gross Margins Summary Gross Margins Summary(Millions of Dollars) Twelve Months Ended December 31, 2012 Per Share Dilute d 2hange (after-tax) (a)KY Gross Margins $ 1,540 $ 1,548 $ (8) $ (0.01) PA Gross Delivery Margins by ComponentDistribution $ 730 $ 741 $ (11) $ (0.01) Transmission otal $ 940 $ 921 $ 19 $ 0.02 Unregulated Gross Energy Margins by RegionNon-trading Eastern U. S. $ 1,865 $ 2,018 $ (153) $ (0.16) Western U. S. 299 349 (50) (0.05)Net energy trading 4 (2) 6 Total $ 2,168 $ 2,365 $ (197) $ (0.21)(a) Excludes dilution which is primarily associated with the April 2011 issuance of common stock. © PPL Corporation 2012 33 © PPL Corporation 2013 34 Reconciliation of Fourth Quarter Operating Income to Margins Reconciliation of Fourth Quarter Operating Income to MarginsTwelve Months Ended December 31, 2012 Twelve Months Ended December 31, 2011 (Millions of Dollars) Unregulated Unregulated Kentucky PA Gross Gross Kentucky PA Gross Gross Gross Delivery Energy Operating Gross Delivery Energy Operating Margins Margins Margins Other Income Margins Margins Margins Other Income Operating Revenue s Utility $2,759 $1,760 $ 2,289 $ 6,808 $ 2,791 $ 1,881 $ 1,620 $ 6,292 PLR intersegment utility revenue (expense) (78) $ 78 (26) $ 26 Unregulated retail electric and gas 865 (21) holesale energy marketing Realized 4,,433 3,,807 Unrealized economic activity (311) (311) 1,407 1,407 Net energy trading margins 4 4 (2) (2) Energy-related businesses otal Operating Revenues 2,759 1,682 5,359 2,486 12,286 2,791 1,855 4,465 3,626 12,737 Operating Expenses Fuel ,,151 (71) 1,946 Energy purchases Realized ,,,130 Unrealized economic activity (442) (442) 1,123 1,123 Other operation and maintenance ,611 2,,453 2,667 Depreciation 51 1,049 1,axes , other than income 91 34 nergy-related businesses ntercompany eliminations (3) 3 (11) 3 8 Total Operating Expenses 1,,191 4,025 9,177 1,,112 5,347 9,636 Discontinued operations 12 (12) Total $1,540 $ 940 $ 2,168 $ (1,539) $ 3,109 $ 1,548 $ 921 $ 2,365 $ (1,733) $ 3,101© PPL Corporation 2012 34 © PPL Corporation 2013 35 Statements contained in this presentation, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.
